     Case 2:20-cv-06298-JWH-E Document 51 Filed 10/21/20 Page 1 of 3 Page ID #:829




 1 Robert Tauler (SBN 241964)
   rtauler@taulersmith.com
 2 Tauler Smith, LLP
   626 Wilshire Boulevard, Suite 510
 3 Los Angeles, California 90017
   Tel: (310) 590-3927
 4
     Attorneys for Plaintiff
 5   ENTTech Media Group LLC
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
       ENTTECH MEDIA GROUP LLC               Case No. 2:20-cv-06298-JWH (Ex)
11
                     Plaintiff,              Assigned to Hon. John W. Holcomb
12                                           Courtroom 2
               v.
13                                           PLAINTIFF’S OBJECTION AND
       OKULARITY, INC., et al.               SUGGESTION TO STRIKE THE
14                                           “COUNTERCLAIMS TO
                     Defendants.             COMPLAINT” [48]
15
16

17
18
19
20
21
22
23
24

25
26
27
28
                    OBJECTION AND SUGGESTION TO STRIKE “COUNTERCLAIMS”
     Case 2:20-cv-06298-JWH-E Document 51 Filed 10/21/20 Page 2 of 3 Page ID #:830




 1                    OBJECTION AND SUGGESTION TO STRIKE
 2         Rule 7(a) of the Federal Rules of Civil Procedure specifies the allowable
 3 pleadings in a civil action, and that “[o]nly these pleadings are allowed ….” (Emphasis
 4 added). A “counterclaim to a complaint” is not on the list. See, e.g., Hazal Tekstil
 5 Tabidot Gida Sanyai Ve Tic. LTD v. Play Global LLC, 2015 U.S. Dist. LEXIS 190420,
 6 *11 (C.D. Cal. Mar. 26, 2015). Accordingly, a counterclaim (denominated as such) may
 7 only be asserted as part of an answer: “Rule 7(a) does not include a counterclaim in the
 8 list of allowed pleadings. While a counterclaim is not an allowed pleading, an answer
 9 may include a counterclaim pursuant to Fed. R. Civ. P. 13.” Ibid.
10         The Defendants in this action still have never filed any answer – not an answer to
11 the current Second Amended Complaint (Docket No. 42), nor any answer whatsoever.
12 As a result, their self-styled “Counterclaims to Complaint by Backgrid USA, Inc.,
13 Splash News and Picture Agency, LLC, and Xposure Photo Agency, Inc.” (Docket No.
14 48) is simply not a pleading that Rule 7(a) allows. In fact, for this very reason, no
15 motion by Plaintiff ENTTech Media Group, Inc. to strike the purported “Counterclaims”
16 under Rule 12(f) could even be filed. This is because Rule 12(f) only allows a motion to

17 strike “a pleading.” See Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 & n.7
18 (9th Cir. 1983).
19         Therefore, Plaintiff respectfully OBJECTS to the defective “Counterclaims” filing
20 in Docket No. 48, and Plaintiff respectfully SUGGESTS that the Court strike the
21 improper filing, sua sponte.
22                                                Respectfully submitted,
23 DATED: October 21, 2020                        TAULER SMITH LLP
24

25                                         By:    /s/ Robert Tauler
26
                                                  Robert Tauler
                                                  Attorneys for Plaintiff
27
                                                  ENTTech Media Group LLC

28                                        1
                  OBJECTION AND SUGGESTION TO STRIKE “COUNTERCLAIMS”
     Case 2:20-cv-06298-JWH-E Document 51 Filed 10/21/20 Page 3 of 3 Page ID #:831




 1                              CERTIFICATE OF SERVICE
 2        I hereby certify that on October 21, 2020, copies of the foregoing document were
 3 served by the Court’s CM/ECF system to all counsel of record in this action.
 4
 5 Dated: October 21, 2020                TAULER SMITH, LLP
 6
 7                                        By: /s/ Robert Tauler
 8
                                              Robert Tauler

 9                                        Counsel for Plaintiff
10                                        ENTTECH MEDIA GROUP LLC

11
12
13
14
15
16

17
18
19
20
21
22
23
24

25
26
27
28                                       2
                 OBJECTION AND SUGGESTION TO STRIKE “COUNTERCLAIMS”
